Citation Nr: 0201712	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-20 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound to the right arm for the period 
from September 29, 1998, to January 2, 2001.

2.  Entitlement to a rating in excess of 0 percent for 
residuals of a shrapnel wound to the right arm for the period 
from January 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

A hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., in December 2001.  A transcript 
of the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  In September 1998 the veteran filed a claim for an 
increased rating for a service-connected a right arm 
disability which had been rated as 0 percent disabling since 
November 1970.

3.  By a decision dated in April 1999, the RO increased the 
rating for the veteran's right arm disability to 10 percent 
effective from September 29, 1998.  He perfected an appeal 
from this decision, seeking a rating in excess of 10 percent.

4.  As the result of an examination for disability evaluation 
purposes in January 2001, the rating for the veteran's right 
arm disability was reduced to 0 percent effective January 2, 
2001, while by the same rating decision of March 2001 service 
connection was established for other disabilities and the 
combined rating for the veteran's service-connected 
disabilities was increased from 10 percent to 60 percent 
effective from September 29, 1998.

5.  During the course of this appeal, the veteran's service-
connected right arm disability has been manifested by 
subjective complaints of numbness and weakness, as well as 
medical evidence of a trapped nerve.

6.  There is no objective clinical evidence of more than mild 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound to the right arm were not met 
for the period from September 29, 1998, to January 2, 2001.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8515 (2001).

2.  The criteria for an evaluation of 10 percent, but no 
more, for the residuals of a shrapnel wound to the right arm 
have been met for the period from January 2, 2001.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.123, 4.124, 4.124a, DC 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board notes that the veteran sustained a 
shell fragment wound to the right upper arm in September 1969 
when he was struck by an enemy grenade.  The wound was 
described as penetrating but there was no artery or nerve 
involvement.  He underwent a debridement and irrigation of 
the wound.  He was hospitalized for a period of one week and 
returned to duty.  In a two-week follow-up, the wound was 
noted to be looking very good with no infection.  There was 
apparently no further follow-up and the service separation 
examination reported normal upper extremities.  By a rating 
dated in March 1971, the RO established service connection 
for residuals of a shrapnel wound to the right arm, rated 0 
percent disabling effective from November 1970.  

In September 1998, the veteran filed a claim for an increased 
rating.  In support of his claim, he submitted a September 
1998 VA outpatient treatment record reflecting treatment for 
"a trapped nerve or a small nerve injury dating back to his 
shrapnel wound in the 1970's."  At the time of a VA 
examination in February 1999, the veteran complained of pain 
and numbness radiating from his upper arm to his fingers.  
Physical examination showed several scars.  All were 
hyperpigmented, nontender, nonadherent, and without 
ulceration, breakdown, or underlying tissue loss.

By rating decision dated in April 1999, the RO granted the 
veteran's claim for an increase rating and assigned a 10 
percent disability evaluation effective in September 1998 on 
the basis of a likely nerve entrapment or small nerve injury.  
Thereafter, the veteran disagreed with the 10 percent rating.  
In a subsequent VA joints examination dated in January 2001, 
he complained of, among other things, a mildly tender scar of 
the right elbow.  There was no swelling, no heat, no 
erythema, no adhesions, no depression, no inflammation, and 
no ulceration.  Neurological examination of the right arm was 
intact.  

By rating decision dated in March 2001, the RO, among other 
things, granted entitlement to service connection for a 
tender scar of the right elbow and assigned a 10 percent 
evaluation.  At the same time, the RO decreased the 
evaluation for the residuals of a shrapnel wound to a 
noncompensable evaluation effective January 2, 2001.  The 
combined rating for the veteran's service-connected 
disabilities was increased from 10 percent to 60 percent 
effective from September 29, 1998.  The veteran was notified 
by letter dated in April 2001 that the disability rating for 
the residuals of the shrapnel wound of the right arm was 
decreased effective January 1, 2001.  In the concurrently-
issued Supplemental Statement of the Case, the claim was 
listed as the "[e]valuation of residuals of shrapnel wound 
of the right arm currently evaluated at 10 percent 
disabling" and he was notified that "the 0 percent 
evaluation best reflects the static level of the veteran's 
disability."

The Board has reviewed the record and finds that the 
reduction was procedurally correct even though the RO failed 
to comply with the provisions of 38 C.F.R. § 3.105(e) which 
provide procedural safeguards for a reduction of an 
evaluation of a service-connected disability.  In a 
precedential opinion issued in November 1991, VAOPGCPREC 71-
91, the General Counsel for VA held that the provisions of 
38 C.F.R. § 3.105(e) do not apply where there is no reduction 
in the amount of compensation payable.  The General Counsel 
held that this regulation is only applicable where there is 
both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  Therefore, where the 
evaluation of a specific disability is reduced but the amount 
of compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, 
§ 3.105(e) is not applicable.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

The RO has rated the residuals of shrapnel wound to the 
veteran's right arm under DC 8615 (neuritis of the median 
nerve).  Under DC 8615, complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand, pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, inability to make a fist, index and middle 
fingers remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm, flexion of wrist weakened, and pain with 
trophic disturbances, warrants a 70 percent evaluation on the 
major, and 60 percent evaluation on the minor side.  

Severe incomplete paralysis warrants a 50 percent evaluation 
on the major, and 40 percent evaluation on the minor side.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation on the major, and a 20 percent evaluation on the 
minor side.  A mild incomplete paralysis warrants a 10 
percent evaluation for both the major and minor side.  

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2001).  Moreover, neuralgia, characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2001).

As an initial matter, the veteran testified that he was right 
hand dominant, in this case, the affected arm.  He further 
reported that he experienced irritation and pain in the right 
elbow and tenderness and numbness down that area to his 
fingers.  He indicated that he was in housekeeping and had 
trouble continuing with a sweeping motion and his right arm 
tended to get sore or tired.  He related that he had had the 
problem for a number of years and took Motrin and another 
medication for pain.  He acknowledged that the discomfort did 
not cause him to miss work but that he had to stop, rest, and 
stretch his arm while he worked.  

After a review of the evidence, the Board is persuaded that a 
10 percent rating, but no more, is warranted for the 
residuals of a shrapnel wound to the veteran's right arm.  As 
noted above, a 10 percent rating is warranted with mild 
incomplete paralysis.  A 30 percent rating requires moderate 
incomplete paralysis.  

In this case, the evidence shows no more than mild incomplete 
paralysis.  Specifically, in a September 1998 outpatient 
treatment record, the veteran complained of numbness and 
hypersensitivity in his right arm in the area of the upper 
arm and elbow, worse in the previous two years.  However, he 
denied any weakness or numbness in his hand or forearm and 
stated that it did not interfere with his daily function or 
work.  Further, a physical examination failed to show more 
than mild incomplete paralysis as evidenced by 5/5 motor 
strength, intact sensation in the median, ulnar, and radial 
distribution, and the absence of tenderness over the 
epicondyle.  Moreover, X-ray evidence showed no sign of 
fracture, dislocation, or other pathology but some very small 
metallic fragments consistent with prior shrapnel wounds were 
noted.  Because the objective medical evidence showed that 
the veteran's motor strength and sensation were essentially 
intact and that the objective complaints of pain and numbness 
did not affect the veteran's work, the Board finds that the 
symptomatology supports a finding of no more than mild 
incomplete paralysis of the right arm and a 10 percent 
evaluation is appropriate.  

Further, neither the February 1999 scar examination nor the 
January 2001 joints examination supports a higher than 10 
percent rating for mild incomplete paralysis.  Specifically, 
while the February 1999 examination report noted that the 
veteran complained of pain radiating from the upper arm and 
leading to numbness in his fingers, there were no specific 
physical findings made, except as they related to the 
veteran's scars.  In addition, the January 2001 examination 
report reflected a normal neurological examination of the 
veteran's right arm.  As such, the physical findings in these 
examination reports do not support a higher rating at this 
time.  

The Board also finds that the current rating contemplates the 
veteran's complaints of weakness and fatigability and, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, the Note under the rating schedule for 
Peripheral Nerves specifically provides that when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  Here, although the 
veteran's complaints are not entirely sensory, as evidenced 
by subjective complaints of weakness and fatigability, 
objective evidence has shown that his grip strength is 
normal, as are normal fine and gross manipulation.  As there 
is no objective evidence of more than sensory involvement, 
the Board finds that a finding of mild incomplete paralysis, 
but no more, is warranted under DC 8615.  Accordingly, the 
Board finds that the veteran's subjective complaints are 
contemplated in the currently-assigned 10 percent rating and 
indicia of a higher rating are not shown.

The Board has also considered muscle injuries as set out at 
38 C.F.R. §§ 4.55, 4.56.  Specifically, § 4.55 provides that 
a muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injury affects an entirely different function.  Moreover, 
§ 4.56 discusses factors to be considered in the evaluation 
of disabilities residual to healed wounds involving muscle 
groups due to gunshot wounds or other trauma.  Briefly, 
slight muscle disability is described as a simple wound of 
muscle without debridement or infection.  History will be 
reported as superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  There will 
be no cardinal signs or symptoms of muscle disability.  
Objective findings will include minimal scar, and no evidence 
of fascial defect, atrophy, or impaired tonus.  There will be 
no impairment of function or metallic fragments retained in 
muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wounds due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection or sloughing of soft parts, intermuscular binding 
and scarring.  History should include hospitalization for a 
prolonged period for treatment of wound.  

The Board finds that a higher evaluation is not warranted for 
muscle injury.  Under DC 5305 for the dominant arm, a slight 
muscle injury warrants a noncompensable rating.  A moderate 
muscle injury will be assigned a 10 percent disability 
rating, a 30 percent will be warranted for moderately severe 
damage, and a 40 percent will be assigned for severe muscle 
damage.  In this case, it appears that the veteran's shrapnel 
wound did not effect the muscle.  While no particular finding 
was made with respect to muscle damage, it was noted that 
there was no artery or nerve damage.  Further, the wound 
apparently healed within a week and the evidence suggests 
that there was no infection, good healing, good functional 
results, and no signs or symptoms of muscle damage.  
Moreover, there was no indication of a scar at the time of 
service separation.  These findings support no more than a 
slight muscle injury warranting a noncompensable evaluation.  
Further, as noted in 38 C.F.R. § 4.55, as the veteran's right 
arm disability is appropriately compensated under the rating 
for peripheral nerves, there is no basis for a separate 
rating for muscle injury.

The Board has considered the veteran's written statements and 
sworn testimony that his service-connected right arm 
disability is worse than currently evaluated.  Although his 
statements and testimony are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds the veteran's service-
connected right arm disability warrants no more than the 
currently-assigned 10 percent evaluation.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, while the veteran testified that he had 
received treatment several months previously, the Board finds 
that the evidence would have no effect on the decision to 
restore the veteran's 10 percent disability rating.  Further, 
the veteran adequately testified as to the nature of his 
current medical complaints and there is no indication that 
the most recent treatment records would reflect more than has 
already been provided in the veteran's testimony.  As the 
Board considers the veteran's testimony to be credible, there 
is no need to remand the claim in order to associate those 
medical records with the claims file.  Next, the veteran 
underwent two VA examinations, which specifically addressed 
the claim on appeal.  In addition, the veteran requested and 
received an opportunity to present testimony before the 
Board.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

A rating in excess of 10 percent for residuals of a shrapnel 
wound to the right arm for the period from September 29, 
1998, to January 2, 2001, is denied.

A rating of 10 percent for residuals of a shrapnel wound to 
the right arm for the period from January 2, 2001, is granted 
subject to the law and regulations governing the award of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

